Citation Nr: 1207676	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  06-38 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a liver disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In September 2008, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO.  

This appeal was previously before the Board in February 2009.  The February 2009 Board decision denied service connection for a liver disorder, and remanded the issue of entitlement to service connection for erectile dysfunction.  Pursuant to a subsequent Joint Motion for Remand, the U.S. Court of Appeals for Veterans Claims (Court) issued a November 2009 order vacating the denial of service connection for a liver disorder, and returning this issue to the Board for further adjudication.  These issues were again before the Board in January 2010, at which times they were remanded for additional development.  In a January 2011 decision, the Board again denied service connection for a liver disorder, and this denial was again vacated in a July 2011 Court order granting a Joint Motion for Remand.  This issue was returned to the Board for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

The Veteran seeks service connection for a liver disorder.  In previously denying service connection for the claimed disability, the Board relied upon an August 2010 VA medical examination which in turn cited a June 2010 liver function test.  According to the most recent Joint Motion, a copy of this June 2010 test was not of record.  Review of the claims file indicates that the June 2010 liver function results were added to the file in approximately March 2011, subsequent to the Board's January 2011 denial but prior to the Joint Motion filed before the Court.  

Nevertheless, the Board also observes that subsequent to the Board's January 2011 denial, additional pertinent medical evidence has been associated with the claims file.  This evidence, however, has not been considered by the RO, and the Veteran has not waived RO consideration of this evidence.  Therefore, remand is required to afford the Veteran RO consideration of this evidence and a supplemental statement of the case.  See 38 C.F.R. § 19.31.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Review the claims file, to include all new evidence added to the record, undertake any additional development deemed appropriate, and give the appellant and his representative, if any, full opportunity to supplement the record.  Thereafter, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

